NUMBER 13-16-00209-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ALBERT VILLARREAL,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


               ORDER TO FILE REPORTER’S RECORD
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is before the Court on the reporter’s failure to file the record. The

reporter’s record in this matter was originally due on April 18, 2016. The reporter has

previously requested and received four prior extensions of time to file the record. The

reporter’s request for extension states that she is requesting one last extension of 30 days
to file the record.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.

       Reporter, Rebecca Rendon, is hereby ORDERED to file the reporter’s record in

this Court on or before November 17, 2016. No further requests for extension of time

will be entertained by the Court absent exigent circumstances. If the reporter fails to file

the record within the foregoing specified period of time, the Court will act appropriately to

avoid further delay and to preserve the parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of October, 2016.




                                              2